 



Exhibit 10.13
Compensatory Arrangements with Executive Officers
Base salary information for our executive officers for 2008 is set forth in the
table below.

          Name   Title   Base Salary C. Richard Harrison  
Chief Executive Officer and President
  $520,000   Barry F. Cohen  
Executive Vice President, Strategic Services and Partners
  $415,000   Paul J. Cunningham  
Executive Vice President, Worldwide Sales
  $415,000   Anthony DiBona  
Executive Vice President, Global Maintenance Support
  $338,000   James E. Heppelmann  
Executive Vice President and Chief Product Officer
  $487,000   Cornelius F. Moses  
Executive Vice President and Chief Financial Officer
  $415,000   Aaron C. von Staats  
Senior Vice President, General Counsel and Clerk
  $300,000

Compensatory arrangements relating to other aspects of our executive
compensation program are included as exhibits to our Annual Report on Form 10-K
for our fiscal year ended September 30, 2007. In addition, further information
about compensation of our executive officers is found in our proxy statements on
file with the Securities and Exchange Commission, as well as in our periodic
Current Report on Form 8-K filings.

 